PARKER, J.,
dissenting.
As indicated in the opinion delivered by my associate, we are not in accord on one proposition involved in this case. The defense, or one of the defenses attempted to be established by the evidence, was fairly stated by Judge Hull. The defendant undertook to show that he had, in good faith, instructed all of his employes that they were not to sell oleomargarine, except it.were first stamped or labeled as required by the statute, and that this sale was made by one of his employes authorized to make sales, but that he was in ignorance of the fact, and so far as he was concerned, it was in violation of his will and his express instructions. Now it will be noted that this prosecution here is not for adulterating food, but for selling oleomargarine without stamping it* or labeling it, as required by law; and it will be remembered that it is not unlawful in Ohio to sell unadulterated oleomargarine; that it is quite as lawful, providing- this regulation as to stamping it is observed, to sell oleomargarine, as it is to sell sugar or silks, or cottons or other merchandise. There is certainly by the law no more inhibition against or disfavor shown to the keeping for sale and selling of this article, than there is to the keeping for sale and selling of intoxicating liquors. The penalties for unlawful sales are not.so heavy. Nevertheless, it is made a crime to sell oleomargarine, unless the label is put upon the package. It is not made a crime to keep it without a label upon it, but it is made a crime to sell it without labeling it. Therefore, the vendor may lawfully keep it in his possession, with the purpose of selling it, and does not thereby violate the law. JKe need not label it until he comes to make the sale; and therefore he may keep it in bulk, *687as I take it from the evidence was done in tbis case; so that when a person applies to buy, such quantities may be sold, whether a pound, two pounds or more or less, as the person applying for the article desires; and, after the package is made up of the quantity desired, before it goes out of the possession of the seller, it must be labeled.
It seems to me that the principle laid down in the case of State v. Kelly, 54 Ohio St. 166 [43 N. E. Rep. 163], does not reach this case, for an entirely different principle is there involved; and it is significant (though my associates seem to think that the court there was departing from principles announced in well considered cases that have* stood the test of years and are the settled law of the state) ; that the court there does not refer to any of those cases, does not criticise them, does not reflect upon them or indicate any purpose io depart from them at all; and, in my opinion) it was not the purpose o£ the court to do so, and the court has not done so, but the decision in the case of State v. Kelly; supra, is entirely consistent with the principles of the criminal law theretofore announced by the Supreme-Court in the cases referred to by my brother in stating his views of this case. In this case, we have not, as we have in State v. Kelly, supra, a question of scienter, or guilty knowledge; neither have we a case presenting a question of the purpose with which the goods were sold. But we have simply the question, did the defendant do the act? The defense, as I understand it, goes to that question. The defendant undertakes to show that he did not do the act. Of course it would not be sufficient to show that he had simply given secret instructions to the clerk; nor would it be sufficient to show that he had given formal public and notorious instructions to the clerk to not sell unless he observed the law. The defendant must convince the jury that he has, in good faith, forbidden and tried to prevent sales except as authorized by law. The jury must so find, in order that the defendant shall be exonerated; and that the defendant here undertook to prove, but be was not permitted to do it. We have simply the question whether the defendant had a right to undertake to show, as indicating his innocence, that he had, in good faith, instructed his clerks to not sell this article, except when labeled according to law; whether he had a right to offer evidence to prove that he had in good faith 'forbidden them to sell it otherwise. Therefore I feel that I am not called upon to express any opinion upon what the evidence indicates as to the real knowledge or purpose of the defendant in the ease upon this point and issue, which was not permitted to go to the jury.
We have all looked for authorities with considerable diligence *688along this line of agency; we have found some which seem to me to be directly in point; we have found none except such as hold that if the defendant shows that he has in good faith instructed or directed his agents, and they violated the law in opposition to his will, he cannot be convicted. In other words, that where there is another free moral agent intervening to defeat his will and purpose, and that other free moral agent does the act, it is not the act of the defendant, and to punish the defendant is to punish him for the act of another, a result which I declare with all due respect for those from whom I differ, seems to me must be obnoxious and abhorrent to the sense of justice of the average man. I read from Bishop, New Cr. Law Sec. 218:
“By general doctrine, it i's no crime for a man to employ a servant in a lawful business; and if the servant commits a crime therein, the master is not liable. But we shall see further on, that the master may be so careless in selecting his servant as to become answerable criminally for acts done in the service. And it appears from some of the older books that a sheriff is indictable for a mere negligent escape suffered by a deputy; for example, his jailor; because he 'ought to put in such a jailor as for whom he will be answerable.’ But we may doubt whether in this sort of a case the doctrine of responsibility would be carried so far now, in fire absence of special circumstances; and it seems in a general way to be settled that he cannot be held criminally for the conduct of his deputy; though he may be liable in proceedings quasi criminal, for the enforcement of civil rights. Further to illustrate, * * * :
• Section 219. “In liquor selling: Under the statutes forbidding the sale of intoxicating drinks without license, and the former ones against selling goods to slaves without the consent of their masters, it is sufficient in defense that the sale was made by the defendant’s clerk, unauthorized either absolutely or by implication. And it is the same though the statutory words are ‘by agent or otherwise.’ Still we have cases in liquor selling which carry the liability of the employer very far.”
Cases are there cited, to some of which I will refer briefly. The case of Hipp v. State, 5 Blackf. 149 [33 Am. Dec. 463], The syllabus of that case is as follows:
“The general rule is, that a master is liable'in a civil suit for the negligence or unskillfulness of his servant, when he is acting in the employment of his master; but that he is not subject to be punished by indictment for the offenses of his servant, unless they were committed by his command, or with his assent.”
*689In the case of the State v. Dawson, 2 Bay 360, the supreme court of South Carolina holds:
“Upon an indictment for trading with a negro, without a ticket from his master or person in whose charge 'he was, contrary to the act of the legislature in such case provided. Verdict, guilty. Motion for new trial.
“On the trial of this case at Georgetown, it appeared that the defendant kept a small retail store in the neighborhood, and that the prosecutor's negro had been seen carrying corn to this store, and delivering it to a clerk, who had the care of the store.
“The attorney general then contended, that the evidence had brought the defendant clearly within the meaning of the act, which 'declares 'that if any shopkeeper, trader, or other person, shall at any time after the passing of the act, by himself or any other -person, directly or indirectly, buy or purchase from any slave in this state any corn, rice, pease, or other grain, bacon, flour, tobacco, cotton, indigo, blades, or any other articles whatsoever, or shall deal, trade or traffic with any slave whatever, not having a ticket or permit so to deal, trade or traffic?, or to sell any such article, from the master or owner of such slave, or such other person as may have the care and management of such slave, every such person, shopkeeper and trader shall, for every such offense forfeit a sum not exceeding $200, to be • recovered by bill, plaint or indictment, one-half to the informer, and the other moictv to the state, in any court of competent jurisdiction in the same.
“The attorney general then argued, that although the evidence had not proved that the defendant himself had received the corn, yet it was delivered to his clerk or storekeeper, who was the defendant’s agent, and therefore it was presumable he had defendant’s orders for it, and consequently that he was chargeable under this indictment.”
Then the arguments upon the other side are given.
“The presiding judge (Waites) told the jury, that he thought the evidence not sufficiently strong to convict the defendant, without some knowledge of the fact had been brought home to him, or some general order or direction had been proved to have been given to his clerk for that purpose.”
The verdict was guilty, and the per curiam is as follows:
“There ought to be a new trial in this case, as there is no knowledge of this fact brought home to the defendant, nor any general directions proved against him; and although the prosecution might be maintained against the clerk who received the corn, yet there is nc *690proof to charge the defe'ndant, as was very properly laid down by the presiding judge on the trial.”
Another case that has been referred to and commented upon somewhat by my associate is that of Barnes v. State, 19 Conn. 398. I again call attention to that case, because it is a case that seems to be cited in the text books generally and a case which seems to have received the approval of law writers and of courts, and especially because it has received the express approval of the Supreme Court of the state of Ohio in the case of Anderson v. State, 22 Ohio St. 305, and in this connection I mention a fact to which my attention had not been drawn Until my associate began or was in the course of the delivery of the opinion here, namely, that notwithstanding it is evident that in the state of Massachusetts ignorance of the quality of the liquor sold, that is to say as to its alcoholic or intoxicating quality, is no defense, yet, it is distinctly held in the state of Massachusetts as being entirely consistent with that doctrine that it is a defense to show that the act was done by an agent and in opposition of the will or direction of the employer; so that I think the two doctrines are not at all obnoxious, the one to the other. Now the syllabus of this case has already been read, and I desire to read briefly from the discussion by Ellsworth, J., and while it has been indicated that there was a dissenting opinion, that which is approved by the Supreme Court of Ohio is the opinion of the majority, and not the dissenting opinion. I read from Barnes v. State, supra, 405:
‘'But in another ruling of the court, we are constrained to say, that there is error. The accused (a statute witness), was offered to testify, that the sale was made without his consent, and contrary to positive instructions given to his clerk, by whom the sale was made, if made at all. The accused insists, that the word ‘agent,’ shall be taken in its common acceptation; that the relation of principal and agent is matter of fact, to be left to the jury, and not an inference of law for the court. If he is right, the testimony should have been re-reived, as conducing to prove there was no agency in fact. The true inquiry then is, what does the statute mean, by the term ‘agent?’ A just interpretation must be our guide. If qonstrued either way, it will not, we think, exceed the power of the legislature, though we should be mduced, from necessity only, to put upon a common word, an uncommon and technical meaning, particularly in the construction of a penal statute. It certainly does not mean, that a person is another’s agent in every transaction, because he sustains towards him that general reflation. Nor does it mean, every one who professes to represent another; *691nor every one who acts as clerk of another in his shop, or office, or business; nor every one who sells liquor on his employer's premises, without, and contrary to, his instructions. Obviously, courts can attach no other than the usual meaning- to the word ‘agent/ unless unequivocally forced to it, by the clear language or' construction of the statute. An agent is-an actual bona fide representative of his principal, in the particular transaction, with his consent or concurrence. What shall be sufficient evidence of it, in any case, does not belong to the present inquiry; the relation must be made ■ out by proof, more or less particular, according to circumstances. We speak only of criminal cases for we admit, that in civil matters, to prevent imposition or fraud, the relation of principal and agent is assumed, by courts, to exist, where" it does not in truth exist. We are confident, this statute has not introduced a new principle of law into our criminal code; but this word ‘agent/ is used, in order to guard against a too technical construction of a criminal statute; a caution not really needed in this case, but very natural with such men as make our laws.
“Besides, it must be remembered, that selling spirituous liquor, is, generally, a lawful business; it becomes unlawful only in particular cases. A grocer, a druggist, a physician, may sell it for medicinal purposes ; and for other purposes, if it is not to be drunk on the premises, and is not sold to common drunkards and persons addicted to habits of intoxication. Within these limits, he may direct his clerk, student or servant, to act for him, and forbid him to go further. The sincerity of the order must be judged of, by the jury ; it may be sincere and proper, and might have been in this case; at any rate, we cannot say, that per se it must have been otherwise.
“In Commonwealth v. Nichols, 51 Mass. (10 Metc.) 259, 262, 263, the supreme court of Massachusetts in a prosecution on their statute, for selling spirituous liquors, hold this language: ‘We think that a sale by the servant, in the shop of the master, is only prima facie evidence of such sale by the master as would subject him to the penalty for violating the statute forbidding the sale of spirituous liquors without license; that the relation of these parties, the fact that the defendant was in possession of the shop, and was the owner of the liquor, and that the sale was made by his servant, furnish strong- evidence to authorize and require the jury to find the defendant guilty." But we cannot say that no possible case can arise in which the inference from all these facts may not be rebutted, by proofs; unexplained, they would be sufficient to convict the party. So too, it should be understood, that merely colorable dissent, or a prohibition not to sell, however publicly or frequently re*692peated, if not made boiia *fid.e, will not avail. But if a sale of liquor is made by the servant, without the knowledge of the master, and really in opposition to his will, and in no way participated in, approved or countenanced by him, and this is clearly shown, by the master; he ought to be acquitted.’ ”
The case contains some further discussion and citation of authorities.
Now the language of the Supreme Court of Ohio in the case of Anderson v. State, 22 Ohio St. 305, is very much like that used in these eases; and Barnes v. State, supra, and Commonwealth v. Nichols, 51 Mass. (10 Metc.) 259 [43 Am. Dec. 432], are cited with approval bv the Supreme Court of Ohio in that case. In Anderson v. State, supra, the statute which the Supreme Court had under consideration used the language “whoever sells by agent or otherwise,” and Chief Justice White says:
“To bring a person within the operation of the act, the elements which constitute the offense must attach to him. He must make the sale. It is immaterial whether he does it directly or indirectly. The object in using the phrase, 'by agent or otherwise,’ was to show expressly and unequivocally that the act was intended to embrace every means that the person charged might employ in effecting the illegal sale.
“The rule as to the conclusive effect of the prima facie, or apparent authority of an agent, ought not to be applied to the enforcement of a criminal statute where such statute is fairly susceptible of a different construction. The accused, in such case, has the right to rebut the presumption of prima facie agency, which the evidence makes against him, by showing, if he can, that, the criminal act was, in fact, committed without his authority and against his instructions.
“Strictly speaking, the legal relation of principal and agent does not exist in regard to the commission of criminal offenses. All who participate in the commission of such offense, are either principals or accessories. In offenses less than felony, all are principals. But when it in fact appears that the person accused in no way participated in the commission of the criminal act, he ought not, by construction, to1 be made punishable for it.
“Of course, the directions to the clerk or agent forbidding the sal must be in good faith to be of any avail. For, however notorious or formal such directions may be, they can have no effect if they are merely colorable. The fact of agency is to be determined by the real understanding between the principal and agent.”
If the employer may be held accountable criminally for infractions of this law by his employes, notwithstanding the bona tide instructions *693and efforts of the former to prevent unlawful sales, then he is so much at the mercy of his employes that if one of them should purposely disregard his instructions and violate the law with a malicious purpose of getting his employer into trouble, that fact could not be' shown for the purpose or with- the effect of exonerating the employer. I repeat, such results are not in harmony with the spirit of fairness and the humane principles permeating' our criminal law.
Now, as I have said, it seems to me that in the ease of State v. Kelly, supra, there is no departure by our Supreme Court from well-settled principles respecting the question of scienter in prosecutions for violations of statutes respecting the adulterating of food, and that there is no indication of any purpose to depart from, or to qualify the rule laid down by the Supreme Court in the case of Anderson v. State, supra. And, for my part, upon a mere apprehension of what the Supreme -Court-might possibly do, I am not willing to decide contrary to what I understand to be at present the express holding of the Supreme Court of Ohio.
Therefore, I dissent.